EXHIBIT 10.2.1

 

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (“Amendment”) is made and
entered into as of March 21, 2012, by and between New Ulm Telecom, Inc. (the
“Company”), and Barbara Bornhoft (the “Executive”).

 

RECITALS

 

  A. The Parties entered into an evergreen Executive Employment Agreement dated
July 1, 2006 (the “Agreement”), a copy of which is attached hereto.         B.
On February 28, 2012, the Board of Directors of the Company voted to amend the
terms of the written agreement as set forth below.         C. The Parties now
desire to confirm the action taken by the Board to amend the Agreement and
reduce it to writing.           In consideration of the matters described above,
and of the mutual benefits and obligations set forth in this Agreement, the
Parties agree as follows:         1. Subsection 5. D. (2) of the Agreement shall
be amended to read as follows:           Base salary, at the annualized rate in
effect on the date of termination, for a period of twenty-four (24) months
following such termination.         2. Subsection 5. E. (2) of the Agreement
shall be amended to read as follows:          

Lump sum award equal to twenty-four (24) months of base salary, paid following
termination.

        3. The Agreement shall remain unchanged in all other respects and shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the undersigned have executed this Addendum to be effective
as of the date first written above.

 

NEW ULM TELECOM, INC.

            By:  /s/ James P. Jensen   Dated: March 21, 2012     James P.
Jensen, Chairman of the Board                     By: /s/ Barbara A.J. Bornhoft
  Dated: March 21, 2012     Barbara A.J. Bornhoft/COO        

 



104

